United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                    June 8, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 06-60043
                          Summary Calendar


MOHAMMAD AMIN SAYANI,

                                     Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                     Respondent.

                         --------------------
               Petitions for Review of an Order of the
                     Board of Immigration Appeals
                          BIA No. A79 005 375
                         --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Mohammad Amin Sayani petitions for review of the Board of

Immigration Appeals’ (BIA) denial of his motion to reopen removal

proceedings.   Sayani contends that the BIA abused its discretion

in denying his motion to reopen, which raised the claims that

counsel was ineffective for failing to inform the Immigration

Judge (IJ) that Sayani was eligible for adjustment of status

pursuant to 8 U.S.C. § 1255(i) and that counsel’s failure

violated his right to due process with regard to his adjustment

of status application.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-60043
                                 -2-
     The BIA determined that Sayani had not demonstrated that he

was prejudiced by counsel’s allegedly deficient performance

because Sayani was not statutorily eligible for adjustment of

status.   Sayani argues that he is statutorily eligible for

adjustment of status under § 1255(i) because he is the

beneficiary of a family-based visa petition filed on his behalf

by his brother before April 30, 2001, and because he has a job

offer and is the beneficiary of a labor certification filed on

his behalf on April 30, 2001.   However, these show only that

Sayani was eligible to apply for adjustment, see

§ 1255(i)(1)(B)(i), (ii), not that he was eligible for

adjustment.    See § 1255(i)(2); Ahmed v. Gonzales, 447 F.3d 433,

438-39 (5th Cir. 2006).

     Although Sayani asserts a constitutional claim of

ineffective assistance of counsel grounded on a due process

argument, he has failed to allege a violation of due process.

“This circuit has repeatedly held that discretionary relief from

removal, including an application for an adjustment of status, is

not a liberty or property right that requires due process

protection.”    Ahmed, 447 F.3d at 440 (citations omitted).

Because Sayani has no due process right to adjustment of status

under § 1255(i), he has “no due process right to effective

assistance of counsel in pursuit of that relief.”    See Gutierrez-

Morales v. Homan, 461 F.3d 605, 609 (5th Cir. 2006).     Likewise,

his due process rights were not violated by the BIA’s denial of
                           No. 06-60043
                                -3-
his motion to reopen despite that he has never been able to

adjudicate before the IJ his application for adjustment of

status.   See id. at 609-10.   Nor did he have a due process right

to a continuance of the removal proceedings.    See Ahmed, 447 F.3d

at 440.

     The petition for review is DENIED.